                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


CHARLES DAVIS,

                 Plaintiff,                  Case No. 1:19-cv-10569

                                            Hon. Terrence G. Berg
      v.

GRETCHEN WHITMER, et al.,               ORDER DENYING MOTION
                                         TO VACATE ORDER OF
                 Defendants.                  DISMISSAL



     Plaintiff Charles Davis filed this lawsuit without an attorney,

asking this Court to enjoin the Saginaw County Prosecuting Attorney

from continuing with a criminal case it had brought against Plaintiff for

violating Michigan’s Sex Offender Registration Act (“SORA”), Mich.

Comp. Laws § 28.723 et seq. The Court dismissed the complaint because,

under the long-standing abstention doctrine articulated by the Supreme

Court in Younger v. Harris, 401 U.S. 37 (1971), “absent extraordinary

circumstances federal courts should not enjoin pending state criminal

prosecutions.” Plaintiff now moves to vacate the order of dismissal

because the state criminal case against him has been dropped. After the
Court entered its March 25, 2019 order of dismissal, however, Plaintiff

filed a second, largely identical lawsuit challenging Michigan’s Sex

Offender Registration Act (“SORA”), which is now also pending before the

Court as Case No. 2:19-cv-10881. The Court declines to vacate its prior

order dismissing this case and will enter a judgment of dismissal with

prejudice. The Court will proceed to adjudicate Plaintiff’s claims in his

second-filed case, Case No. 2:19-cv-10881.

      Rule 60(b) of the Federal Rules of Civil Procedure sets forth the

standard for relieving a party from a final judgment or order. Under the

Rule, an order may be vacated by motion of a party because of “mistake,

inadvertence, surprise, or excusable neglect,” “newly discovered evidence

that, with reasonable diligence could not have been discovered in time to

move for a new trial,” fraud or misrepresentation, or “any other reason

that justifies relief.” Fed. R. Civ. P. 60(b). Principally, Plaintiff urges that

the Court’s order dismissing his case under Younger should be vacated

because the state criminal charge against him has recently been dropped,

and Defendants acted fraudulently by failing to disclose that

development in their motion to dismiss his complaint. See ECF No. 17

PageID.180.


                                       2
      Though Defendants certainly should have disclosed termination of

the state criminal proceedings to the Court in their motion to dismiss

(assuming they were aware of termination), the Court finds vacatur of its

previous order unwarranted. In that order, the Court specifically

instructed that “[o]nce Plaintiff’s state court criminal proceedings are

complete, he will be permitted to refile his complaint in this Court.” ECF

No. 14 PageID.146. Plaintiff has since done exactly that by filing a new

case, Case No. 2:19-cv-10881, that includes the same Defendants and

claims as his original case, Case No. 1:19-cv-10569, as well as some

additional claims related to alleged malicious prosecution. That second-

filed case is pending before this Court. It would be a waste of judicial

resources for the Court to maintain two nearly identical lawsuits between

the same parties. Plaintiff may pursue full remedial relief through the

second-filed suit. Accordingly, the Court will DENY Plaintiff’s motion to

vacate (ECF No. 17), and enter a separate judgment DISMISSING this

case with prejudice.1 Plaintiff’s Case No. 2:19-cv-10881 will proceed.




1 “Faced with a duplicative suit, the federal court may exercise its discretion to stay
or dismiss the suit before it, allow both federal cases to proceed, or enjoying the
parties from proceeding in the other suit.” Twaddle v. Diem, 200 F. App’x 435, 438
(6th Cir. 2006) (citing Smith v. SEC, 129 F.3d 356, 361 (6th Cir. 1997)).
                                          3
   SO ORDERED.



Dated: April 24, 2019


                           s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE



                        Certificate of Service

      I hereby certify that this Order was electronically submitted on
April 24, 2019, using the CM/ECF system, which will send notification to
all parties.

                                       s/A. Chubb
                                       Case Manager




                                   4
